Citation Nr: 1201408	
Decision Date: 01/13/12    Archive Date: 01/20/12	

DOCKET NO.  10-19 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a chronic acquired psychiatric disability.

2.  Entitlement to a permanent and total disability rating for pension purposes.

WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The appellant had just over four months of active service from May 1980 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the VARO in Jackson, Mississippi.


FINDINGS OF FACT

1.  The appellant's psychiatric disability preexisted service and was not aggravated therein beyond its natural progression.

2.  The appellant's several months of active service in 1980 were during peacetime.


CONCLUSIONS OF LAW

1.  A chronic acquired psychiatric disability was not incurred in or aggravated during active service, and a psychosis, if present, may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2011).

2.  The appellant does not meet the basic eligibility requirements for nonservice-connected pension benefits.  38 U.S.C.A. §§ 101, 1501, 1502, 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2011)







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In June 2007 and March 2009 letters issued to him, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, and what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  These letters also included the additional notification requirements imposed by the United States Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The appellant's service treatment records are on file, as are all of the post service clinical records specifically identified by the appellant.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board notes that in an April 2010 memorandum, it was determined that Social Security medical records were not available for review.  Requests were made by VA to the Social Security Administration for records pertaining to the Veteran, but a response was received from the Social Security Administration in April 2010 reflecting that they were not able to locate any medical records pertaining to the appellant.  The RO advised the appellant of the negative response in the April 2010 statement of the case.  The Board notes the record also reflects the appellant had the opportunity to provide testimony on his own behalf at a hearing before the undersigned in Jackson, Mississippi, in September 2011.  A transcript of the hearing proceedings is of record and has been reviewed.  In view of the foregoing, the Board finds that VA has no further duty to assist with respect to obtaining records from the Social Security Administration.  See 38 C.F.R. § 3.159(c)(2); see also Hyatt v. Nicholson, 21 Vet. App. 390, 394-95 (2007) (holding that there can be no breach of the duty to assist where the appellant acknowledges the unavailability of records); Counts v. Brown, 6 Vet. App. 473, 477 (1994) (noting that "VA has no duty to seek to obtain that which does not exist.").

The record also shows the appellant was afforded an October 2007 VA medical examination in connection with his claim.  38 C.F.R. § 3.159(c)(4).  The Board finds that the examination afforded is adequate.  The opinion was provided by a qualified medical professional and it was predicated on a full reading of all available records.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The appellant has not challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of the VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.

Applicable Law with Regard to Service Connection

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a preexisting injury or disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).

A Veteran will be presumed to have been in sound condition when examined, accepted and enrolled in service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2011).

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where preservice disability underwent an increase in service.  38 C.F.R. § 3.306(b) (2011).  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2011).

Congenital or developmental defects are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c).  Nonetheless, where during service a congenital or development defect is subject to a superimposed injury or disease, service connection may be warranted based on aggravation.  VAOPGCPREC 82-90 (July 19, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985).  The VA General Counsel's opinion notes that there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental "defect," on the other hand, because of 38 C.F.R. § 3.303(c), may not be service connected although service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90.

In claims for VA benefits, VA should consider all information and lay and medical evidence of record in the case before the Secretary with respect to benefits and laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary should give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Factual Background and Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for a chronic acquired psychiatric disability.

A review of the service treatment record reflects that at the time of examination in April 1980, the Veteran stated he was in good health and he denied any psychiatric problems.  Clinical evaluation at that time revealed normal psychiatric status.

However, in September 1980 he was referred by his command for psychiatric evaluation after what was reported as a "bizarre request for humanitarian discharge."  It was noted he had been "in home" since sixth grade until the time of his enlistment.  He had been treated for drug problems with no evidence of a psychosis.

During evaluation the appellant related he had been reared in 17 homes or institutions in the past 11 years.  He lived with his mother until age 5 when he was adopted by his aunt and uncle.  He was later removed from the relatives' custody, allegedly because of abuse.  He was first institutionalized at age 9 or 10.  He denied that he was mentally ill at that time, but acknowledged that he was uncontrollable.  He reported that he was hostile, repeatedly ran away, was defiant, was truant, destroyed property, and stole and used drugs.  He also added that in another institution he was treated with psychotropic medication.  He reported that at about age 14 he attempted to kill himself by taking an overdose of "acid."  He stated that he had informed an Air Force recruiter of his history and was rejected.  He did not inform his naval recruiter of his prior psychiatric history or his placement in a series of institutions.  He reported that he enlisted because he did not want to be placed in another institution and the involved agency had difficulty locating a foster home for him which would accept him in light of his history.  

The appellant also related that he had had difficulties at enlistment.  He stated he was unable to learn when placed in the program and was disenrolled.  He was currently charged with being on unauthorized absence, disrespect to his superiors, and other charges he could not remember.  He stated he went on unauthorized absence because his mother was ill and he needed to care for his mother and his siblings.  He then went on unauthorized absence a second time when his mother was admitted to a hospital and he found it difficult to leave her to return to duty.  He stated that he was not worried about the charges against him and assumed that he would be restricted as a consequence of his behavior.  The diagnosis was "conduct disorder, under socialized, aggressive (on 18th birthday 2/81 he will qualify for (medical definition) antisocial personality disorder if current behavior persists).  He was described as fit for full duty, fit for travel, and fit for "confinement."  It was remarked the decision for discharge should be made on the basis of his performance.

The appellant was accorded a separation examination on October 10, 1980, and his psychiatric status was recorded as normal.  However, his DD Form 214 reflected that he was separated from service because he was "burden to command due to substandard performance or inability to adapt to military service."

The post service evidence includes the report of psychiatric evaluation by the Manlove Psychiatric Group in South Dakota in September 1998.  It was reported that the appellant had recently moved there from Texas.  He had been in Florida in prison and was released in September 1998.  The appellant was given a present diagnosis of "	PTSD, bipolar, predominantly manic, and generalized anxiety disorder."  It was stated he was diagnosed at age 14 with PTSD, bipolar, and generalized anxiety disorder.  He also had a diagnosis at that time of attention deficit disorder.  There was no improvement in his condition or treatment at age 14.  He was committed three times, usually because he stopped taking medication.  History reflected that he went into the Army and was discharged with a medical disability.  In 1984 he got into trouble and ended up in prison for 4 1/2 years.  When released, he went to Texas and to Florida and continued to have problems.  Reference was again made to the fact that he was adopted by an aunt and uncle where were very abusive.  He was removed from their home at age 9.  He was then placed in a child care facility and moved 4 or 5 times to different residential centers until the time he entered the military.  Following evaluation he was given Axis I diagnoses of PTSD, bipolar disorder, and generalized anxiety disorder.  The Axis II diagnosis was deferred.

The report of an evaluation in February 1999 at the same facility revealed that the appellant dropped out of high school at 10th grade and enlisted in the Marine Corps.  It was stated "he served in the Marine Corps for 4 years and obtained an honorable discharge."  The appellant reported problems remaining on task while in high school and referred to "acting out difficulties."  With regard to psychiatric history, notation was made to three inpatient psychiatric habitations in 1977, 1978, and 1979.  The appellant described being in outpatient therapy "for most of his life."  Notation was made that the appellant was physically abused by his step father and sexually molested by a foster father and foster brother when he was 9 to 11 years of age.  He had been placed on several psychoactive medications over the past 22 years.  Following clinical evaluation and psychological testing, Axis I diagnoses were made of:  Bipolar disorder, not otherwise specified; PTSD; generalized anxiety disorder; and poly substance dependence, sustained partial remission.  He was given an Axis II diagnosis of a personality disorder, not otherwise specified with dependent, avoidant, and antisocial features.

The same psychologist again evaluated the appellant in February 2001 and notation was made of both sexual and physical abuse as a child.  Reference was made to the aforementioned evaluation.  Following current evaluation, the diagnoses remained the same as those reported above.

Additional pertinent evidence includes a compensation and pension examination report done by a VA physician in October 2007.  She stated that she reviewed the claims file.  The examiner stated that "based on the available records, it is not likely that the Veteran's preexisting mental health/personality disorders were permanently aggravated by service.  It would require mere speculation at this point to say that the Veteran has a current and chronic mental health condition which is a progression of the diagnoses shown in service."

The Board notes that a defect of congenital, familial or hereditary origin, such as a personality disorder, by its very nature preexists service. See VAOPGCPREC 82-90, 55 Fed. Reg. 45, 711 (1990)(distinguishing between congenital "defects of form or structure" and actual diseases).  Thus, the presumption of sound condition at service entrance does not attach.  See Quirin v. Shinseki, 22 Vet. App. 390, 397 (2002); Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects).


While the record on appeal establishes that he experienced psychiatric symptoms in service, that fact, in and of itself, is not sufficient to show that the underlying condition worsened for the purposes of determining service connection based on aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); see also Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  In that regard, it is well established that the temporary or intermittent flare ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, is contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).

The Board has also reviewed the post service record on appeal which shows that the appellant continued to have problems in the years following service discharge.  In October 2007 a VA medical examiner reviewed the record on appeal and concluded that it was less likely than not that the appellant's preexisting mental health/personality disorders were permanently aggravated by his several months of active service.  She noted that it would require mere speculation to say that the appellant had a current and chronic mental health condition which was a progression of the diagnoses shown in service.

There is no contrary medical evidence of record.  The Board finds that the VA medical opinion is persuasive and assigns it significant probative weight.  The opinion was rendered by a qualified medical professional who has the clear expertise to opine on the matter at issue in this case.  The Board is aware that in Jones v. Shinseki, 23 Vet. App. 382 (2009), the Court established a standard for determining when the Board can rely on an examiner's conclusion that it would be speculative to offer an opinion as to etiology.  Here, although the examiner's conclusion was that it would be speculative to give a positive etiological opinion, she went on to comment that based on the records available to her, it was not likely that the preexisting mental health personality disorder was permanently aggravated by the appellant's several months of active service.

The Board is also aware of Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009), in which it was indicated that an examiner's statement, reciting the inability to come to an opinion, "provides neither positive nor negative support for service connection."  However, the Board also points to 38 U.S.C.A. § 5107(a) in which it is indicated that a claimant has the responsibility to present and support a claim for VA benefits.  In Skoczen v. Shinseki, 564 F.3d 1319, 1323 (Fed. Cir. 2009) (the "support" requirement of Section 5107(a) obligates a claimant to provide some evidentiary basis for his or her benefits claim)  Also, the Jones case cited above, indicates that "not withstanding the duty to assist, it remains the claimant's responsibility to submit evidence to support his claim."

A review of the evidence in this case shows no supporting evidence whatsoever from the appellant.  The presence of an acquired psychiatric disorder was not documented for years following service and there is no medical evidence establishing a nexus between service and any current acquired psychiatric disability.

Eligibility for Pension Benefits

During the drafting of the VCAA, Congress observed that it is important to balance the duty to assist against the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim.  For example, wartime service is a statutory requirement for VA pension benefits.  Therefore, if a Veteran with only peacetime service sought pension, no level of assistance would help the individual prove the claim; and if VA were to spend time developing such a claim, some other individual's claim where assistance would be helpful would be delayed.  146 Congressional Record S9212 (Daily Edition September 25, 2000) (statement of Senator Rockefeller).  This is the case here.

Nonservice-connected disability pension may only be awarded to a Veteran of a war who has qualifying service and is permanently and totally disabled.  See 38 U.S.C.A. §§ 1502, 1521.  A Veteran is defined as a person who served in the active military, Naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of active duty training from which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).  Active duty means full time duty in the Armed Forces, other than active duty for training.  38 U.S.C.A. § 101(22).

A Veteran meets the service requirement if he or she served in the "active military, naval, or air service" during the following time periods:  (1) For 90 days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3).

To make its intent clear, Congress has also provided a definition of "period of war."  For VA pension benefit purposes, the term "period of war" means the Mexican War, World War I, World War II, the Korean Conflict, the Vietnam Era, the Persian Gulf War, and the period beginning on the date of any future declaration of war by the Congress and any other date prescribed by Presidential proclamation or concurrent resolution of the Congress.  See 38 U.S.C.A. § 1501(4).  The Korean Conflict has been determined to comprise of a period beginning on June 27, 1950, through January 31, 1955, inclusive.  38 C.F.R. § 3.2(e).  The Vietnam Era has been determined to comprise the period from February 28, 1961, and ending on May 7, 1975, inclusive, in a case of Veteran who served in the Republic of Vietnam during that period and to extend from August 5, 1964, through May 7, 1975, inclusive, in all other cases.  38 C.F.R. § 3.2(f).  The Persian Gulf War is defined as the period beginning on August 2, 1990, through the date to be prescribed by Presidential proclamation or law.  38 C.F.R. § 3.2(i).

The appellant in this case served several months between May and October 1980.  This was a peacetime period.  As such, he does not have qualifying wartime service.  To the extent that the law is dispositive of an issue on appeal, this claim therefore lacks legal merit.  Sabonis v. Brown, 6 Vet. App. 427, 430 (1994).  Accordingly, the Board has no recourse but to deny the Veteran's claim for basic eligibility for nonservice-connected pension benefits.

ORDER

Service connection for a chronic acquired psychiatric disability is denied.

A permanent and total disability for pension purposes is denied.


	                        ____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


